Title: From George Washington to George Clendinen, 21 February 1791
From: Washington, George
To: Clendinen, George

 

Sir
Philadelphia February 21th 1791.

I have received your letter of the 1st of December, and thank you as well for the readiness with which you have complied with my request to undertake the letting of my lands in your neighbourhood, as for the disposition which you express to render your best services in this way.
In my letter to you of the 25 of June last (a duplicate of which was committed to the care of Mr Moore in August) I could not point out the precise terms upon which I wished to have my lands settled; because I knew that they must depend upon the custom of the Country, and what that was I knew not—I therefore spoke generally upon the subject, and referred you to the papers in Colonel Lewis’s hands—But it was not my intention that you should be strictly confined to the terms which were there expressed—They were my own ideas on the matter, unassisted by a knowledge of the custom of the Country, which I knew must always govern in the seating of new lands—I can therefore only repeat the sentiment expressed in my former letter, which was that I wished the lands to be in a train of improvement by being settled—and that I should be relieved from the taxes of them—It was my wish that the term of time for which they might be leased should be as short as could be obtained to answer the purpose of settlement. Perhaps the quality of my lands might be an inducement for shortening the term, as more profit might be derived from them in eight years by the Cultivator than from common land in ten years. This, however, I must not calculate upon; but leave it to your judgment to seat them upon the best terms you can—I would just make one observation, which is that if it is at present dangerous to make settlements in that part of the Country, as it is represented to be, might it not be advisable to delay the attempt to settle until it can be done with more security; when it is highly probable that it may be done more to my advantage—But in this, as in other respects on the subject, you must have better grounds to found an opinion upon than I am possessed of and I trust that your best judgment will be exercised for my interest. With great regard, I am Sir, Your most obedient Servant

G. Washington

